1 he opinion of the court toas delivered by


Mr. Justice ■Johnson.

A general and very superficial view of the circumstances of these cases will remove all difficulty about the questions made in the brief. If we look to the nature of the contract, the consideration on "which the notes were given clearly was the execution of the bond by John and James Black to the defendant. The plaintiffs undertook for nothing else; they could not make the titles, nor could they enforce the executors to do so, and the law will not imply an undertaking to do a thing which the party has not the power to do.
The unreasonable consequences which must result from allowing this defence, is a sufficient reason for rejecting it. If it had prevailed and verdicts had been found for the defendant, he would have been discharged from the payment, and yet he might compel the executors to perform the condition of the bond. Motion refused.
Richardson, Hugep, Colcocfc,- and Cantt, Justices, concurred.